UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 15, 2011 DIGITAL ANGEL CORPORATION (Exact name of registrant as specified in its charter) DELAWARE 0-26020 43-1641533 (State or other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) SOUTH SAINT PAUL, MINNESOTA (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: 651-455-1621 (Former name or former address if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01Entry into a Material Definitive Agreement. On June 15, 2011, Signature Industries Limited (“Signature”) our UK subsidiary, closed on the sale of certain assets of its U.K.-based SARBE business unit (“SARBE”) to McMurdo Limited (“McMurdo”), a subsidiary of the France-based Orolia Group (“Orolia”), as previously disclosed in the Current Report on Form 8-K filed with the SEC on June 6, 2011(“the SARBE Purchase Agreement”). In this transaction, as previously disclosed,Signature retained the PELS (Personal Emergency Locator System) contract with the UK Ministry of Defence and sold certain SARBE assets including inventory, equipment, benefits of business contracts and intellectual property. However, Signature retained its accounts receivable and McMurdo did not assume accounts payable as previously anticipated. The purchase price of the transaction was approximately £1.5 million in cash (approximately $2.4 million at current exchange rates). The foregoing descriptions of the transaction and transaction documents do not purport to be complete and are qualified in their entirety by reference to the complete text of the SARBE Purchase Agreement, the transitional services agreement, the management services agreement and other ancillary transaction documents. The company intends to file the agreement as an exhibit in a subsequent filing. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. DIGITAL ANGEL CORPORATION Date:June 21, 2011 By: /s/ Jason G. Prescott Name: Title: Jason G. Prescott Chief Financial Officer
